Title: Robert Walsh to Thomas Jefferson, 8 November 1818
From: Walsh, Robert
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia
Novr 8h 1818
          
          We heard in this city, a few weeks ago, that you were painfully indisposed; and I believe there was no one to whom this information gave more chagrin than to my self. I consider the prolongation of your vigor and life as devoutly to be wished not only on account of your personal merits, and past services to the country, but with a view to the great good which you may still effect.
          Not being assured of your perfect  restoration, I am not certain whether I ought to intrude upon you with the suggestions I am about to make. I rely, however, upon your wonted indulgence.—I take a most lively interest in the history and character of Franklin, and have lately written, for Delaplaine’s Repository, a Biographical Notice of him, which will, I trust, be thought not altogether unworthy of the subject. It is my intention to prepare, in the Course of time, a full Essay upon his Life and Writings,  and it will be my aim to clear him of all the aspersions which have been cast upon him from various quarters. The charge most frequently urged against him, and lately repeated with a semblance of authority in Boston, is that of a complete subservience to the Court of France during the negotiations with England for peace; of a readiness to wave the formal recognition of our Independence, to relinquish the  privilege of fishing on the banks of Newfoundland &c—You have no doubt heard of this charge before, and if you have read the portion of his Correspondence published by Temple Franklin, you must I think have seen there enough to Convince unprejudiced & reflecting persons, of its’ incorrectness. But this is not of force to silence envy or bigotry.
          It has occurred to me that you who succeeded him—“replaced” him, tho’ you would not admit the term—may be well acquainted with what passed in relation to the Preliminaries, and not unwilling to communicate what your impression is concerning Franklin’s his views and conduct on the occasion. I am not so unreasonable as to ask you for detailed explanations: a few words will suffice to enable me to proceed with confidence in my own opinion, or to correct it, if I happen to be in error. Your testimony will settle the question; & it would be much to be regretted if any doubts injurious to the memory of Franklin, were suffered to remain.
          The state of your health is matter of continued anxiety to very many here, & we will, I earnestly hope, soon receive such intelligence as to relieve us of all disquietude.
          I offer my respl Compts to your excellent family, and am,
          
            Dear Sir, with the highest Consideration, Your obt servant
            Robert Walsh Jr
          
        